Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00412-CR

                                         Brenda Lee REED,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR4729
                       Honorable Juanita A. Vasquez-Gardner, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: February 20, 2013

AFFIRMED AS MODIFIED

           Brenda Lee Reed pled nolo contendere to assaulting a public servant and was placed on

deferred adjudication community supervision. The State filed a motion to enter adjudication.

Although Reed pled “not true” to the alleged violation of the terms of her community

supervision, the trial court found the alleged violation to be true based on the evidence presented

by the State.       The trial court adjudicated Reed’s guilt and sentenced her to two years

imprisonment. Reed filed a pro se notice of appeal in the underlying cause.
                                                                                                      04-12-00412-CR


         Reed’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). 1 Counsel concludes that

the appeal has no merit. Reed was provided with a copy of the brief and informed of her right to

review the record and file her own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Reed did not file a pro se brief.

         After reviewing the record and counsel’s brief, we conclude that the appeal is frivolous

and without merit; however, we agree with the State that the judgment contains a typographical

error reflecting that Reed pled true to the alleged violation. We modify the trial court’s judgment

to reflect that Reed pled “not true,” and we affirm the judgment of the trial court as modified.

See Banks v. State, 708 S.W.2d 460, 462 (Tex. Crim. App. 1986); Aubrety v. State, No. 04-10-

00708-CR, 2011 WL 5245342, at *3 (Tex. App.—San Antonio Nov. 2, 2011, no pet.).

         Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns,
924 S.W.2d at 177 n.1. No substitute counsel will be appointed. Should Reed wish to seek

further review of this case by the Texas Court of Criminal Appeals, Reed must either retain an

attorney to file a petition for discretionary review or Reed must file a pro se petition for

discretionary review. Any petition for discretionary review must be filed within thirty days from

the later of: (1) the date of this opinion; or (2) the date the last timely motion for rehearing is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed in the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for




1
  Although the Anders brief refers to a second trial court cause number which was heard at the same time as the
underlying cause, the notice of appeal contained in the appellate record refers only to the underlying trial court cause
number. Accordingly, we do not have jurisdiction to consider any of the brief’s references to the second trial court
cause number.

                                                         -2-
                                                                                  04-12-00412-CR


discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                 Catherine Stone, Chief Justice

DO NOT PUBLISH




                                             -3-